—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of assault in the first degree (Penal Law §§ 20.00, 120.10 [1]). We reject defendant’s contention that the verdict is not supported by legally sufficient evidence. The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), could lead a rational trier of fact to conclude that defendant shot at the victim and acted in concert with the other shooter (see, People v Cabey, 85 NY2d 417, 421). (Appeal from
*858Judgment of Erie County Court, D’Amico, J. — Assault, 1st Degree.) Present — Lawton, J. P., Hayes, Wisner, Pigott, Jr., and Balio, JJ.